[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-2233

 ADALBERTO LOZADA-DIAZ; ARLENE SANABRIA-SOTO; KARLA MICHELLE
      LOZADA-SANABRIA; FELIPE MANUEL LOZADA-SANABRIA; 
               LUIS ALBERTO LOZADA-SANABRIA, 

                  Plaintiffs, Appellants,

                             v.

       UNITED STATES & UNITED STATES POSTAL SERVICES,

                   Defendants, Appellees.
                                         

ABC INSURANCE CO.; JOHN DOE; RICHARD ROE; DEF INSURANCE CO.,

                        Defendants.

        APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF PUERTO RICO

     [Hon. Juan M. Perez-Gimenez, U.S. District Judge]

                           Before
                   Torruella, Chief Judge,
             Selya and Boudin, Circuit Judges.

   Paul M. Vilaro-Nelms and Vilaro Law Offices on brief for
appellants.
   Guillermo Gil, United States Attorney, Miguel A. Fernandez,
Chief, Civil Division, and Isabel Munoz-Acota, Assistant United
States Attorney, on brief for appellees.

August 6, 1999

          Per Curiam.  Upon careful review of the briefs and
record, we conclude that plaintiffs' action properly was
dismissed under Fed. R. Civ. P 12(b)(6) for failure to state a
claim upon which relief could be granted.  We reach this
conclusion essentially for the reasons stated by the district
court in the Opinion and Order dated August 4, 1998, adding
only one comment.  
          The district court was not required on its own motion
to volunteer an additional opportunity to amend the complaint
before dismissing the action, and we decline to require that
the district court allow an amendment now.  See Royal Business
Group, Inc. v. Realist, Inc., 933 F.2d 1056, 1066 (1st Cir.
1991).
          Affirmed.  See 1st Cir. Loc. R. 27.1.